             EXHIBIT C




Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 1 of 7
IN THE HIGH COURT OF JUSTICE                               Claim no. QB-2020-002492
QUEEN’S BENCH DIVISION

BETWEEN:-

                      STOKOE PARTNERSHIP SOLICITORS
                                                                                 Claimant
                                          and

              (1) MR PATRICK TRISTRAM FINUCANE GRAYSON
                          (2) GRAYSON + CO LIMITED
                        (3) MR STUART ROBERT PAGE
              (4) PAGE CORPORATE INVESTIGATIONS LIMITED

                                                                              Defendants

         _________________________________________________________

           FURTHER INFORMATION OF THE DEFENCE OF THE
                    FIRST AND SECOND DEFENDANTS
        __________________________________________________________

This Further Information of the Defence of the First and Second Defendants is provided
pursuant to the Request for Further Information made by the Claimant dated 20 November
2020 and the Order of Master Brown dated 11 December 2020. It supersedes and replaces
the previous response to that Request dated 4 December 2020. The following particulars
are the best which the First and Second Defendants are at present able to provide.


Under paragraph 6 of the Defence
Of:    “Neither the First nor the Second Defendant instructed Mr Paul Robinson for
       reward either to investigate the Claimant or obtain information “which was plainly
       confidential to the Claimant” as alleged in paragraph 6 either from about January
       2020 or at all.”


And under paragraph 23 of the Defence
Of:    “It is denied the Claimants are entitled to interest as pleaded in paragraph 21, the
       relief claimed in paragraph 22 or any relief.”



                                            1




 Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 2 of 7
Request
1.       Is it the First and Second Defendants’ case that they have never given any
         instructions or requests (directly or indirectly) to Mr Robinson: (a) to investigate
         the Claimant (including, in every instance, Mr Haralambos Tsiattalou); and/or (b)
         to obtain information about the Claimant - irrespective of whether such instructions
         were “for reward” or with the purpose of obtaining confidential information?


Response
1.     No. That is not the First and Second Defendants’ case. The First and Second
       Defendants’ case is that:


        (1)     They have never given any instructions or requests (directly or indirectly
                whether for reward or otherwise) to Mr Robinson with the purpose of
                obtaining any confidential information about the Claimant including the
                alleged confidential information which is the subject of these proceedings;
                and


       (2)      The First and Second Defendants raised certain general questions with Mr
                Robinson (as set out in Response 2 below) about (i) the Al Sadeq litigation
                and (ii) the movements of people in and out of Dubai.


Request
2.       If the First and/or Second Defendants have ever given any such instructions or
         requests, please provide full particulars of all such instructions and/or requests.


Response
2.      (1)     When Mr Grayson met Mr Robinson at the Goring Hotel for a general catch
                up on 30 January 2020, they had a conversation which covered a number of
                matters. In the course of that conversation, Mr Grayson mentioned to Mr
                Robinson that he would be interested in any general information as to how
                Mr Al Sadeq was funding the Al Sadeq litigation which had been the subject

                                               2




     Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 3 of 7
          of a press release on 28 January 2020. In that conversation, Mr Grayson did
          not ask Mr Robinson to obtain confidential information about the Claimant
          (and does not believe the Claimant was mentioned) or to obtain information
          unlawfully.


    (2)   Thereafter, probably in or around the beginning of April 2020, Mr Grayson
          spoke to Mr Robinson by telephone. As pleaded further in Response 3
          below, Mr Grayson had been asked whether it was possible in Dubai to
          discover whether someone had travelled in and out of Dubai. Mr Grayson
          understood that in the past this had been possible but was not aware whether
          such information could still be obtained in Dubai. The gist of the
          conversation with Mr Robinson was whether it was still possible to find out
          in Dubai if an individual had entered or left Dubai. In response to this
          general query, Mr Robinson asked if Mr Grayson was interested in the
          travels of anyone in particular. Mr Grayson mentioned Mr Tsiattalou, the
          senior partner of the Claimant, as a potential person of interest. Further to
          this, Mr Grayson sent Mr Robinson an email (which he no longer has) which
          contained information obtained from Companies House about Mr Tsiattalou
          (who was a company director) in particular his date of birth and alternative
          spellings of his name. Mr Grayson did not provide any instruction to Mr
          Robinson to investigate Mr Tsiattalou or his movements; nor did he ask Mr
          Robinson to obtain confidential information about the Claimant or to obtain
          information unlawfully. Mr Robinson never confirmed to Mr Grayson
          whether it was still possible to find out in Dubai if an individual had entered
          or left Dubai. Mr Grayson never asked Mr Robinson to provide information
          about when Mr Tsiattalou entered or left Dubai. Mr Robinson never
          provided Mr Grayson with any information about when Mr Tsiattalou
          entered or left Dubai.




                                         3




Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 4 of 7
Request
3.       If the First and/or Second Defendants have ever given any such instructions or
         requests, please explain the First and/or Second Defendants’ purpose in making such
         instructions or requests. Please confirm, without limitation, whether the purpose
         included compliance with the requests or instructions of a third party (and, if so, the
         identity of that third party).


Response
3.       (1)     The First Defendant’s interest in how Mr Al Sadeq might be funding his
                 litigation was prompted by a general question raised with him in a telephone
                 call on or shortly after 28 January 2020 with Mr Nicholas del Rosso of Vital
                 Management Services (“Vital”). The Second Defendant had a general
                 consulting arrangement with Vital (which was not contained in any written
                 agreement) to provide general business intelligence services and advice. In
                 that conversation, Mr del Rosso did not mention either the Claimant or Mr
                 Tsiattalou.


         (2)     Mr del Rosso and Mr Grayson had a telephone conversation probably in about
                 late March/early April 2020. The gist of that conversation (so far as relevant
                 to this response) was that Mr del Rosso asked Mr Grayson whether it was
                 possible to find out if someone had travelled into and out of Dubai. In response
                 to this query, Mr Grayson said he understood it had been possible in the past
                 but he did not know the current position and would make enquiries. Mr
                 Grayson asked whether Mr del Rosso was potentially interested in the
                 movements of anyone in particular. Mr del Rosso named Mr Tsiattalou and
                 said he was the senior partner at the Claimant. Shortly after and as a result of
                 that request, Mr Grayson had the conversation with Mr Robinson in or around
                 the beginning of April 2020 the gist of which is set out in Response 2 above.
                 The query was not raised again by Mr del Rosso and Mr Grayson did not
                 pursue it other than as set out in Response 2.



                                                4




     Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 5 of 7
Request
4.      Is it the First and Second Defendants’ case that they were never (directly or
        indirectly) asked by a third party to obtain information (confidential or otherwise)
        about the Claimant?


Response
4.       Yes, save to the extent set out in Responses 1-3 above.


Request
5.      If the answer to the previous question is ‘no’: who asked the First and/or Second
        Defendants to obtain information about the Claimant, and when and how were such
        requests made?


Response
5.      See Response 3 above.


Under paragraphs 14 and 18 of the Defence


Of:      The whole of each paragraph.


Request
6.      Is it the First and Second Defendants’ case that, prior to the issue of these
        proceedings, they received no information (directly or indirectly, confidential or
        otherwise) about the Claimant? If the answer is ‘no’, what information was
        received?


Response
6.      No. The First and Second Defendants’ case is that prior to the issue of these
        proceedings, Mr Grayson did learn that the Claimant acted for Mr Al Sadeq, that Mr
        Tsiattalou was the senior partner at the Claimant, that he was a company director,

                                               5




     Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 6 of 7
Case 1:21-mc-00006-UA-LPA Document 6-3 Filed 05/12/21 Page 7 of 7
